DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Goetz on July 8, 2022.

The application has been amended as follows: 

Claim 1: Cancel

Claim 2: Cancel

Claim 3: Cancel

Claim 4: Cancel

Claim 5: Cancel

Claim 6: A method for treating and/or ameliorating generalized arterial calcification of infancy (GACI) or pseudoxanthoma elasticum (PXE), the method comprising the step of: 
administering to a subject in need thereof a therapeutically effective amount of inorganic pyrophosphate (PPi), 
wherein said inorganic pyrophosphate is administered in oral form and 
wherein the inorganic pyrophosphate is sufficient to achieve a transient increase in plasma PPi level in the subject.

Claim 8: Cancel

Claim 9: The method according to claim [[8]] 6, wherein the transient increase in plasma PPi level is characterized by a PPi level that is at least about 40% of the plasma PPi level in a healthy subject.

Claim 10: The method according to claim [[8]] 6, wherein the transient increase in plasma PPi level is maintained for at least about 15 minutes.

Claim 16: Cancel

Claim 17: The method according to claim 6, wherein the treating s the progression of the GACI or PXE.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicant’s arguments are persuasive in regard to the larger amount of teachings that inorganic pyrophosphate (PPi) could not be orally administered effectively as a therapeutic than teachings that PPi could be effectively administered orally. While Welsh suggests the oral administration of inorganic pyrophosphate, multiple other authors teach that even after the time of the instant filing that artisan of ordinary skill held the understanding that oral administration of PPi would be therapeutically ineffective due to rapid hydrolysis in the intestine (see Russell – previously cited and Orriss et al. – Current Opinion in Pharmacology 2016 28:57-68 - see IDS). Such intestinal degradation would likely also thwart the protection that could be afforded by an enteric delivery vehicle. As a result, oral administration of PPi at a therapeutically effective level did not have a reasonable expectation of success and the claims are non-obvious in light of the examiner’s amendment and the prior art.
The amendment filed June 10, 2022 overcomes the rejections under 35 USC 112(a) and 35 USC 112(b). In addition, the copending application at issue in the provisional obviousness type double patenting rejection has a later filing date than the instant application, thus it is overcome by the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615